Title: From Jonathan Trumbull, Jr. to Hezekiah Wetmore, 24 March 1783
From: Trumbull, Jonathan, Jr.
To: Wetmore, Hezekiah


                        
                            Sir
                            Head Quarters 24th Mar. 1783
                        
                        On Representation to the Genl, of the Conduct of Capt. Riley of the Invalid Corps—& complaint from
                            the Regt of a Stoppage of their pay from you on that acco. His Excellency has given instructions to Colo. Nicola, to have
                            Capt. Riley arrested, & brot to Trial for the Impropriety of his Conduct—And in the Mean Time it is his
                                Excellencys pleasure that you proceed in grantg pay to the Regiment, supposing that you will be
                            refunded your advancement to Capt. Riley, I am sir &c.
                        
                            J. T——ll
                        
                    